--------------------------------------------------------------------------------

Exhibit 10.1



SEPARATION AND RELEASE AGREEMENT


THIS SEPARATION AND RELEASE AGREEMENT (this “Agreement”) is made by and between
CHF Solutions, Inc., a Delaware corporation, whose address is 12988 Valley View
Road, Eden Prairie, Minnesota 55344 (the “Company”) and James Breidenstein
(“Employee”).  The Parties agree as follows:


ARTICLE 1
EMPLOYMENT TERMINATION AND PAYMENTS


1.1          Termination of Employment.  Employee’s employment with the Company
shall terminate as of July 31, 2018 (the “Termination Date”).  Until the
Termination Date, the Company shall continue to pay Employee his salary and
other amounts required by law in accordance with its standard payroll
procedures, less deductions required or authorized by law.


1.2          Separation Consideration.  As consideration for Employee’s
agreements and releases set forth herein, following the execution of this
Agreement and expiration of the Revocation Period (as defined below), and
recognizing that without execution of this Agreement, Employee would not be
entitled to any additional compensation beyond wages due, the Company agrees to
provide Employee with the severance amounts and benefits specified in, and
subject to the conditions stated in, the employment letter agreement between
Employee and the Company dated April 12, 2017 (the “Employment Terms Letter”). 
The salary continuation payments will be paid in accordance with the Company’s
standard payroll procedures and less all required deductions.


1.3        Expense Reimbursement.  Employee will submit his final documented
employee expense reimbursement statement reflecting all business expenses
incurred by Employee through the Termination Date, if any, to the Company within
thirty (30) days of the Termination Date.  The Company will reimburse Employee
for these expenses pursuant to its regular business practice.


1.4          Conflict with Other Agreements.  In the event of any conflict of
the provisions between this Agreement and the Employment Terms Letter, the
provisions set forth in this Agreement shall control.  In the event of any
conflict between this Agreement and the provisions of that certain Employee
Proprietary Information, Inventions Assignment and Non-Competition Agreement
between the Company and Employee (the “Invention Assignment Agreement”), the
terms and conditions of the Invention Assignment Agreement shall control over
the terms of this Agreement.


1.5          Acknowledgement.  Except as provided in this Article 1, the Parties
acknowledge and agree that Employee is not, and shall not after the Termination
Date, be eligible for any additional payment by the Company of any bonus,
salary, vacation pay, retirement pension, severance pay, back pay, or other
remuneration or compensation of any kind in respect of employment by the
Company, provided that nothing in this Agreement alters Employee’s rights with
respect to any existing stock options, which will continue to be governed by the
applicable plan and any agreements specifically related thereto.  Employee
hereby confirms to the Company that Exhibit 1 to the Invention Assignment
Agreement contains a complete list of all Inventions (as defined in the
Invention Assignment Agreement) or improvements to which Employee claims
ownership and desires to remove from the operation of the Inventions Assignment
Agreement.  Employee further agrees that the Invention Assignment Agreement
remains in full force and effect and Employee hereby reaffirms his obligations
arising under the terms of the Invention Assignment Agreement.  Employee agrees
to return to the Company all Company Documents and Materials (as defined in the
Invention Assignment Agreement and without retaining copies thereof), apparatus,
equipment and other physical property in Employee’s possession within two (2)
days of the Termination Date and in the manner directed by the Company.



--------------------------------------------------------------------------------

1.6          Cooperation and Assistance.  Following the Termination Date,
Employee agrees to furnish such information and assistance to the Company as may
be reasonably required by the Company in connection with any issues or matters
of which Employee had knowledge during his employment with the Company. In
addition, Employee shall make himself reasonably available to assist the Company
in matters relating to the transition of his prior duties to other employees of
the Company, as may be reasonably requested by the Company.


1.7          Claims Against the Company. Employee agrees to cooperate with the
Company in any internal investigation, any administrative, regulatory or
judicial proceeding or any dispute with a third party.  Further, to the fullest
extent permitted by law, Employee will not cooperate with or assist any person
or entity asserting or investigating a claim against the Company unless required
to do so by a lawfully issued subpoena, by court order or as expressly provided
by regulation or statute.  If Employee is served with a subpoena or is required
by court order or otherwise to testify or produce documents in any type of
proceeding involving the Company, he shall immediately advise the Company of
same and cooperate with the Company in objecting to such request and/or seeking
confidentiality protections.


ARTICLE 2
RELEASE AND NON-DISPARAGEMENT


2.1          Employee Release of Claims.  In consideration for the separation
consideration set forth in this Agreement, Employee, on behalf of himself, his
heirs, executors, legal representatives, spouse and assigns (“Employee Releasing
Parties”), hereby fully and forever releases the Company and its respective past
and present officers, directors, employees, investors, stockholders,
administrators, subsidiaries, affiliates, predecessor and successor corporations
and assigns, attorneys and insurers (the “Company’s Released Parties”) of and
from any claim, duty, obligation or cause of action relating to any matters of
any kind, whether presently known or unknown, suspected or unsuspected, that any
of them may possess arising from any omissions, acts or facts that have occurred
up until and including the date he signs this Agreement, including, without
limitation, any and all claims:


A.          which arise out of, result from, or occurred in connection with
Employee’s employment by the Company or any of its affiliated entities, the
termination of that employment, any events occurring in the course of that
employment, or any events occurring prior to the execution of this Agreement;


2

--------------------------------------------------------------------------------

B.          for breach of contract, both express and implied; breach of a
covenant of good faith and fair dealing, both express and implied; negligent or
intentional infliction of emotional distress; negligent or intentional
misrepresentation; negligent or intentional interference with contract or
prospective economic advantage; termination in violation of public policy;
defamation; misrepresentation; invasion of privacy; negligence; and any other
tort;


C.          relating to the violation of any federal, state or municipal statute
pertaining to discrimination, harassment, retaliation, wrongful discharge and/or
employment terms and conditions, including, without limitation, Title VII of the
Civil Rights Act of 1964, the Civil Rights Act of 1866, the Employee Retirement
and Income Security Act of 1974, the Age Discrimination in Employment Act of
1967 (the “ADEA”), the Older Workers’ Benefit Protection Act (“OWBPA”), the
Family Medical Leave Act, the Worker Adjustment and Retraining Notification Act,
the Americans with Disabilities Act of 1990, the Minnesota Human Rights Act (the
“MHRA”), the Minnesota Equal Pay for Equal Work Law, the Minnesota healthcare
worker whistleblower protection laws, the Minnesota family leave law, and the
Minnesota personnel record access statutes; and


D.          for back pay or other unpaid compensation and/or for attorneys’ fees
and costs.


Employee represents that he has not filed any lawsuit, arbitration, or other
claim against any of the Company’s Released Parties.  Employee states that he
knows of no violation of state, federal, or municipal law or regulation by any
of the Company’s Released Parties and knows of no ongoing or pending
investigation, charge, or complaint by any agency charged with enforcement of
state, federal, or municipal law or regulation.  Nothing in this Agreement
limits state or federal agencies from investigating and enforcing laws within
their jurisdiction, but (except as to possible whistleblower awards from the
Securities and Exchange Commission) Employee agrees he will not receive any
individual monetary damages, recovery and/or relief of any type related to any
Released Claim(s), whether pursued by Employee or any governmental agency, other
person or group.


2.2          Acknowledgment of Waiver of Claims under ADEA and MHRA.  Employee
acknowledges that he is waiving and releasing any rights he may have under the
OWBPA, the ADEA, and the MHRA, and that this waiver and release is knowing and
voluntary.  Employee acknowledges that the consideration given for this waiver
and release is in addition to anything of value to which Employee was already
entitled.  Employee further acknowledges that he has been advised by this
writing that: (a) he should consult with an attorney of his choice concerning
the terms of this Agreement prior to executing this Agreement; (b) he has at
least twenty-one (21) days within which to consider this Agreement and that if
he signs this Agreement before expiration of that review period, he does so
knowingly and voluntarily and with the intent of waiving his right to utilize
the full review period; (c) he has the right to revoke his release of claims,
insofar as it extends to potential claims arising under the ADEA, by informing
the Company of such revocation within seven (7) calendar days following his
execution of this Agreement; and (d) he has the right to rescind his release of
claims, insofar as it extends to potential claims arising under the MHRA, by
informing the Company of such rescission within fifteen (15) calendar days
following Employee’s execution of this Agreement.  Employee further understands
that these revocation and rescission periods shall run concurrently, and that
this Agreement is not effective until the fifteen (15) day rescission period
(the “Revocation Period”) has expired without any revocation being
communicated.  Communication of any such revocation by Employee to the Company
shall be provided in writing and mailed by certified or registered mail with
return receipt requested and addressed to the Company at its principal corporate
offices to the attention of its Vice President of Human Resources.


3

--------------------------------------------------------------------------------

2.3        No Admission of Liability.  Neither this Agreement nor any statement
contained herein shall be deemed to constitute an admission of liability on the
part of the parties herein released.  This Agreement’s execution and
implementation may not be used as evidence, and shall not be admissible in a
subsequent proceeding of any kind, except one alleging a breach of this
Agreement or the Invention Assignment Agreement.


2.4           Non-Disparagement.  Employee covenants and agrees that he shall
not make or cause to be made any statements, observations, or opinions, or
communicate any information (whether in written or oral form), that defame,
slander or are likely in any way to harm the reputation of the Company’s
Released Parties or tortuously interfere with any of the Company’s respective
business relationships.  Employee acknowledges and agrees that any violation of
the covenant contained in this Section will result in irreparable damage to the
Company and that the Company shall be entitled to injunctive and other equitable
relief.  Employee understands and agrees that the Company’s Released Parties
could not be reasonably or adequately compensated in damages in an action at law
for breach of Employee’s obligations under this Section.  Accordingly, Employee
specifically agrees that the Company’s Released Parties shall be entitled to
temporary and permanent injunctive relief, specific performance, and other
equitable relief to enforce the provisions of this Section.  This provision with
respect to injunctive relief shall not, however, diminish the right of the
Company’s Released Parties to claim and recover damages or other remedies in
addition to equitable relief.


ARTICLE 3
REPRESENTATIONS AND WARRANTIES


3.1          Representations and Warranties of Employee.  Employee warrants and
represents to the Company that he:


A.          has been advised to consult with legal counsel in entering into this
Agreement;


B.          has entirely read this Agreement;


C.          has voluntarily executed this Agreement without any duress or undue
influence and with the full intent of releasing all claims;


D.          has received no promise, inducement or agreement not herein
expressed with respect to this Agreement or the terms of this Agreement;


E.          understands and agrees that in the event any injury, loss, or damage
has been sustained by him which is not now known or suspected, or in the event
that the losses or damage now known or suspected have present or future
consequences not now known or suspected, this Agreement shall nevertheless
constitute a full and final release as to the parties herein released, and that
this Agreement shall apply to all such unknown or unsuspected injuries, losses,
damages or consequences; and


4

--------------------------------------------------------------------------------

F.          expressly acknowledges that his entry into this Agreement is in
exchange for consideration in addition to anything of value to which he is
already entitled.


3.2          Authority.  Employee represents and warrants that he has the
capacity to act on his own behalf and on behalf of all who might claim through
him to bind them to the terms and conditions of this Agreement.  Each Party
warrants and represents that he/it has not assigned any claim released under
this Agreement, and there are no liens or claims of lien or assignments in law
or equity or otherwise of or against any of the claims or causes of action
released herein.


ARTICLE 4
MISCELLANEOUS


4.1          Confidentiality.  Employee agrees to maintain in confidence the
existence of this Agreement, the contents and terms of this Agreement and the
consideration for this Agreement (collectively, the “Separation Information”),
provided that Employee may share the Separation Information with his spouse, his
accountant or financial advisor to the limited extent needed for that person to
prepare his tax returns, and his attorney.  In addition, Employee may reveal to
potential employers only those Sections of this Agreement that would restrict
his activities or ability to disclose information with respect to any such
future employer.


4.2          Remedies.  In addition to any other legal, contractual and/or
equitable remedies, the Company’s obligation to provide the payments identified
in Article 1 shall immediately cease if the Company, in good faith, believes
Employee has breached one or more of this Agreement, the Invention Assignment
Agreement, and/or any other contractual or legal obligation Employee owes to the
Company.  Further, in the event of a breach of one or more of the foregoing, in
addition to any other available remedies, Employee shall be required to repay to
the Company any amounts paid under Article 1, provided that Employee may retain,
and is not required to repay, up to $1,000.00.  The discontinuance and/or
repayment of the severance benefits shall not affect the validity of the release
and other obligations of Employee as set forth in this Agreement or otherwise.


4.3          Severability.  Should any provision of this Agreement be declared
or be determined by any arbitrator or court of competent jurisdiction to be
illegal or invalid, the validity of the remaining parts, terms or provisions
shall not be affected thereby and said illegal or invalid part, term, or
provision shall be deemed not to be a part of this Agreement.


4.4          Entire Agreement.  This Agreement represents the entire agreement
and understanding between the Company and Employee concerning Employee’s
separation from the Company and supersedes and replaces any and all prior
agreements and understandings concerning Employee’s relationship with the
Company and his compensation by the Company; provided, however, that this
Agreement does not supersede or modify the Invention Assignment Agreement, which
shall remain in full force and effect.  This Agreement may only be amended by a
writing signed by Employee and the Company.


4.5          Assignment.  This Agreement may not be assigned by Employee without
the prior written consent of the Company.  The Company may assign this Agreement
without Employee’s consent in connection with a merger or sale of its assets
and/or to a corporation controlling, controlled by or under common control with
the Company.  This Agreement shall inure to the benefit of, and be binding upon,
each Party’s respective heirs, legal representatives, successors and assigns.


5

--------------------------------------------------------------------------------

4.6          Governing Law; Consent to Jurisdiction, Waiver of Jury Trial.  This
Agreement shall be governed by and construed in accordance with the laws of the
State of Minnesota, without regard to its principles of conflicts of laws.  Each
of the Parties hereto irrevocably submits to the exclusive jurisdiction of the
state and federal courts of the State of Minnesota for the purpose of any suit,
action, proceeding or judgment relating to or arising out of this Agreement, and
consents to the laying of venue in such courts.  EACH OF THE PARTIES KNOWINGLY
AND VOLUNTARILY WAIVES ANY RIGHT TO REQUEST A TRIAL BY JURY IN ANY LITIGATION
WITH RESPECT TO THIS AGREEMENT AND REPRESENTS THAT COUNSEL HAS BEEN CONSULTED
SPECIFICALLY AS TO THIS WAIVER.  In addition, should the Company prevail (in
whole or in part) in enforcing any of the terms of this Agreement, Employee
shall reimburse the Company for its reasonable fees and expenses (legal costs,
attorney’s fees and otherwise) related thereto.


4.7          Counterparts/ Facsimile Signature.  This Agreement may be executed
in one or more counterparts and by facsimile, each of which shall constitute an
original and all of which together shall constitute one and the same
instrument.  Signatures of the parties transmitted by facsimile or via .pdf
format shall be deemed to be their original signatures for all purposes.


The Parties have executed this Separation and Release Agreement as of the date
set forth below.


CHF Solutions, Inc.
      By: /s/ John Erb  
/s/ James Breidenstein
 
James Breidenstein
John Erb
 
CEO and Chairman of the Board
Date:  8/6/2018





6

--------------------------------------------------------------------------------